

EXHIBIT 10.2
PATTERSON COMPANIES
CAPITAL ACCUMULATION PLAN
(Restated Effective January 1, 2009)
SECTION 1. Purpose of the Plan.
(a)    The name of this plan is PATTERSON COMPANIES CAPITAL ACCUMULATION PLAN
(the “Plan”). The purpose of the Plan is to enable PATTERSON COMPANIES, INC.
(the “Company”) and its Subsidiaries to attract, retain and motivate officers
and other key employees, to compensate them for their contributions to the
growth and profits of the Company and to encourage ownership of stock in the
Company on the part of such personnel. The Plan provides incentives to
participating officers and other key employees which are linked directly to
increases in stockholder value and will therefore inure to the benefit of all
stockholders of the Company.
(b)    The Plan, as amended and restated effective January 1, 2009, is intended
to comply in form and operation with the provisions of Section 409A of the Code.
SECTION 2.     Definitions.
(a)    For purposes of the Plan, capitalized terms not otherwise defined herein
shall have the meanings set forth below:
“Affiliate” means any person with whom the Company or Subsidiary would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
namely (i) any corporation at least eighty percent (80%) of whose outstanding
securities ordinarily having the right to vote at elections of directors is
owned directly or indirectly by the Company or (ii) any other form of business
entity in which the Company or Subsidiary, directly or indirectly, owns eighty
percent (80%) or more of the controlling interests in such entity. Solely for
purposes of determining whether a Termination of Employment has occurred, the
term Affiliate will be determined by applying Code section 1563(a)(1), (2) and
(3) for purposes of determining a controlled group of corporations under Code
section 414(b) and in applying Treas. Reg. Section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
Code section 414(c), the phrase “at least 50 percent” will be used instead of
“at least 80 percent” each place it appears.
“Award Agreement” is the written agreement evidencing a Participant’s Restricted
Stock Award or Restricted Stock Unit Award, executed by the Participant.
“Board” means the Board of Directors of the Company.
“Cause” means termination by the Company or a Subsidiary of a Participant's
employment on account of (i) the willful and continued failure by such
Participant to substantially perform his duties with the Company or a Subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to






1



--------------------------------------------------------------------------------




such Participant by the Board, which demand specifically identifies the manner
in which the Board believes that such Participant has not substantially
performed his duties, or (ii) the willful engaging by a Participant in conduct
which is demonstrably and materially injurious to the Company or a Subsidiary,
monetarily or otherwise, including a violation of Company policies as set forth
in the Company's Policy and Procedure Manual, as the same may be amended from
time to time, or policies adopted from time to time by the Company for officers
and key employees and communicated in writing to Participants. For purposes of
this definition, no act, or failure to act, on a Participant's part shall be
deemed “willful” unless done, or omitted to be done, by such Participant not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company or a Subsidiary.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board, appointed by the
Board from among its members and shall consist of not less than three members
thereof who are and shall remain Committee members only so long as they remain
“disinterested persons” as defined in Rule 16b-3 under the Securities Exchange
Act of 1934 (“Exchange Act”), as amended.
“Company” means Patterson Companies, Inc.
“Compensation” means the total amount of compensation payable to a Participant
for his or her employment with the Company or a Subsidiary for a calendar year
(or portion thereof if such Participant is participating for less than the
entire calendar year) determined before deferrals to any plan maintained by the
Company or any Subsidiary.
“Disabled” means disabled within the meaning of Code section 409A(a)(2)(C),
namely, that the Participant is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or a Subsidiary.
“Eligible Employee” means Officers and other key employees of the Company or its
Subsidiaries who are responsible for or contribute to the management, growth
and/or profitability of the Company or its Subsidiaries.
“Event of Acceleration” means the date upon which any of the following events
occurs provided such event is consistent with and satisfies the definition of
“change in control event” under Code section 409A:
(i)    Any Person other than the Company, a Subsidiary or any employee benefit
plan(s) sponsored by the Company or a Subsidiary acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person) the beneficial ownership (determined as provided in Rule 13d-3
under the Exchange Act in






2



--------------------------------------------------------------------------------




effect on such date), directly or indirectly, of securities of the Company
entitling such Person to 35% or more of the voting power of the Company; or
(ii)    A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the Board prior to the date of the appointment or election; or
(iii)    The shareholders of the Company approve a merger, consolidation, share
exchange, division or sale or other disposition of assets of the Company as a
result of which the shareholders of the Company immediately prior to such
transaction shall not hold, directly or indirectly, immediately following such
transaction, (a) a majority of the voting power of a merger or consolidation,
the surviving or resulting corporation; or (b) in the case of a share exchange,
the acquiring corporation; or (c) in the case of division or a sale or other
disposition of assets, at least 60% of the total gross fair market value of all
of the consolidated assets of the Company immediately prior to the transaction.
“Participant” means an Eligible Employee selected by the Committee to receive an
award of Restricted Stock who executes a Restricted Stock Award Agreement.
“Plan Rules” are rules, policies, practices or procedures adopted by the
Committee or its delegate pursuant to Section 6(b)(vi).
“Plan Year” means the calendar year, commencing January 1 and ending December
31.
“Restricted Period” is the period of time determined under Section 3(e), (f),
(g) or (h).
“Restricted Stock” means an award of shares of Stock that is subject to the
restrictions set forth in Section 5.
“Restricted Stock Award” means an award of common stock determined in accordance
with the provisions of this Plan and an Award Agreement.
“Restricted Stock Unit” means any unit granted under Section 5 evidencing the
right to receive one share of stock at a future date.
“Restricted Stock Unit Award” means an award of Restricted Stock Units
determined in accordance with the provisions of this Plan and an Award
Agreement.
“Retirement” means Participant’s Termination of Employment with the Company or
any Subsidiary on or after a Participant's 65th birthday other than for Cause.
“Salary Reduction” means the amount of a Participant’s Compensation which has
been reduced pursuant to Section 3(b).
“Stock” means the common stock of the Company.






3



--------------------------------------------------------------------------------




“Subsidiary” means any corporation (other than the Company) 50% or more of the
total combined voting power of all classes of stock of which is owned, directly
or indirectly, by the Company.
“Termination of Employment” means a termination of a Participant’s employment
relationship (both as an employee and independent contractor) with the Company,
all Subsidiaries, and all Affiliates or such other change in the Participant’s
employment relationship with the Company, all Subsidiaries, and all Affiliates
that would be considered a “separation from service” under Section 409A of the
Code. A Participant’s employment relationship will be treated as remaining
intact while the Participant is on a military leave, a sick leave or other bona
fide leave of absence (pursuant to which there is a reasonable expectation that
the Participant will return to perform services for the Company, a Subsidiary,
or an Affiliate) but only if the period of such leave does not exceed six (6)
months, or if longer, so long as the Participant retains a right to reemployment
by the Company, a Subsidiary, or an Affiliate under applicable statute or by
contract, provided, however, where the Participant’s leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months and such impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence may
be substituted for such six (6) month period of absence. In all cases, the
Participant’s Termination of Employment must constitute a “separation from
service” under Section 409A of the Code and any “separation from service” under
Section 409A of the Code shall be treated as a Termination of Employment.
SECTION 3.     Eligibility and Participation.
(a)    The Participants under the Plan shall be selected from time to time by
the Committee, in its sole discretion, from among Eligible Employees.
(b)    An Employee selected by the Company shall affirmatively elect to
participate in the Plan. A Participant may elect to reduce his or her
Compensation for services rendered during a Plan Year in exchange for a
Restricted Stock or Restricted Stock Unit Award. Such Salary Reduction election
shall be a whole percentage from 5% to 25%. The election must be filed with the
Company prior to the beginning of the Plan Year to which it pertains and shall
be effective on the first day of the calendar year following the filing of the
election, except with respect to “performance-based compensation” (within the
meaning of Code section 409A) for which the election must be made no later than
six months prior to the end of the period (which must be at least 12 months) in
which the services (to which the performance-based compensation relates) are
performed. Subject to paragraph (c), a Salary Reduction election shall be
irrevocable for such Plan Year after the last day on which the election may be
made.
(c)    For calendar year 2005 only, a Participant may, on or before the first
day of any calendar quarter of the Company, elect to cease participation in the
Plan, whereupon such participation shall be deemed to have been discontinued as
of such first day of the calendar quarter following the date such notice was
given to the Company. Notice by a Participant to






4



--------------------------------------------------------------------------------




cease participation in the Plan shall be given in writing by a Participant and
shall be deemed given to the Company only when received by the Company at its
principal executive offices.
(d)    A Participant’s Salary Reduction shall not be subject to refund, except
as otherwise provided herein.
(e)    Restricted Period means the period beginning on the effective date of the
Award Agreement and ending on the date elected by the Participant which is
either the 3-year, 4-year or 5-year anniversary of the effective date of the
Award Agreement. The Participant shall execute the Award Agreement at the time
the Participant makes his or her Salary Reduction election under Section 3(b)
and such Agreement will be effective on the date established under Section 3(b).
(f)    Notwithstanding the foregoing, a Participant may elect to extend the date
on which his or her Restricted Period ends by five (5) full years provided such
election is filed with the Company at least 12 months prior to the date the
Participant’s Restricted Period is otherwise scheduled to end, subject to Code
section 409A(a)(4)(C).
(g)    During calendar year 2005, a Participant may, in accordance with Plan
Rules, elect to extend any Restricted Period which ends January 1, 2007 to
January 1 of the years 2008, 2009, 2010 or 2011.
(h)    During calendar year 2008, the following Participants may, in accordance
with Plan Rules, make the following elections:
(i)    A Participant who was born prior to 1954 and who elected to participate
and receive a Restricted Stock Award for a calendar year prior to 2008, may
elect to accelerate the end of the Restricted Period to 2009 for any such
Restricted Stock Award.
(ii)    A Participant who was born prior to 1955 and who elected to participate
in the Plan for 2008 and receive a Restricted Stock Award, may elect to cancel
his or her right to receive the Restricted Stock Award and to receive, in
January of 2009, his or her deferrals made in calendar year 2008, together with
interest at the rate determined under Section 5(g)(iii).
SECTION 4.     Amount and Form of Awards.
(a)    Awards of Restricted Stock and Restricted Stock Units under the Plan
shall be determined and approved by the Committee in its sole discretion.
(b)    Awards of Restricted Stock and Restricted Stock Units will be made in
lieu of cash payments of the Participant's Salary Reduction and will be issued
immediately following a Plan Year of Salary Reduction. The Committee may also in
its sole discretion provide for alternative methods for grants of awards.
(c)    In order to reflect the impact of the restrictions on the value of the
Restricted Stock or Restricted Stock Units, as well as the possibility of
forfeiture, the number of shares of






5



--------------------------------------------------------------------------------




Restricted Stock or units of Restricted Stock Units to be issued is equal to the
amount of the Participant’s Salary Reduction divided by a price per share of
Stock equal to the lesser of (i) 75% of the price of a share of common stock on
the first business day of the calendar year or (ii) 75% of the price of a share
of common stock on the last business day of the calendar year. The Committee
may, when it deems appropriate, and in its sole discretion, provide for an
alternative price per share. For purposes of this Plan, the price of Stock on a
given date will be the Stock's closing sale price on the NASDAQ Stock Market as
reported in the consolidated transaction reporting system on such date, or if
the NASDAQ Stock Market is not open for trading on such date, on the most recent
preceding date when such Market is open for trading. The value of fractional
shares will be paid in cash to the Participant not later than the March 15
immediately following the calendar year to which the Participant’s Salary
Reduction relates.
(d)    A Participant shall not have any rights with respect to an award unless
or until such Participant has executed an Award Agreement) and has delivered a
fully executed copy thereof to the Company within a period of 30 days after the
date of the award (or such shorter period after the date of the award as the
Committee may specify).
(e)    Effective January 1, 2009, Participants who are age 63 or older shall be
entitled to receive only Restricted Stock Unit Awards.
SECTION 5.     Restricted Stock and Restricted Stock Units.
(a)    The maximum number of shares of Stock which may be issued under the Plan
as Restricted Stock or issued with respect to a Restricted Stock Unit upon lapse
of the Restricted Period shall be not more than 6,000,000 shares of Stock,
subject to adjustment as provided in Section 7, and such shares may be
authorized but unissued shares, or previously issued shares reacquired by the
Company, or both. In the event Restricted Stock or a Restricted Stock Unit is
forfeited prior to the end of the Restricted Stock Period, the shares of Stock
called for by such award of Restricted Stock or Restricted Stock Units will
become available for future awards.
(b)    A Participant who is awarded Restricted Stock will not be issued a stock
certificate in respect of such shares of Restricted Stock, but rather such
issuance shall be maintained in a “book entry” (i.e., a computerized or manual
entry) made in the records of the Company to evidence an award of shares of
Restricted Stock to a Participant. Such Company records shall, absent manifest
error, be binding on the Participants. A Participant who is awarded Restricted
Stock Units will not be issued shares at the time such award is granted. Upon
the lapse of the Restricted Stock Period relating to Restricted Stock Units
evidencing the right to receive Stock, shares of such Stock will be issued and
delivered to the holder of the Restricted Stock Units.
(c)    Subject to the provisions of the Plan and the Award Agreements, during
the Restricted Period the Participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. In no event
will a Participant be permitted to sell, transfer, pledge or assign Restricted
Stock Units awarded under the Plan or the right to receive shares of Stock
underlying such Restricted Stock Units.






6



--------------------------------------------------------------------------------




(d)    Unless the Committee in its sole discretion shall determine otherwise at
or prior to the time of the grant of any award, the Participant shall have the
right to vote his shares of Restricted Stock during the Restricted Period.
(e)    The Participant shall have the right to receive any regular dividends on
such shares of Restricted Stock. The Committee shall in its sole discretion
determine the Participant's rights with respect to extraordinary dividends on
the shares of Restricted Stock, including, but not limited to, dividends payable
in Stock.
(f)    Restricted Stock or shares of Stock issued with respect to Restricted
Stock Units may be transferred only after the Restricted Period expires (or such
earlier time as the restrictions may lapse in accordance with Section 5(g)(i) or
Section 5(h)) without forfeiture in respect of such shares of Restricted Stock.
(g)    The following provisions shall apply to a Participant's shares of
Restricted Stock or Restricted Stock Units prior to the end of the Restricted
Period relating thereto (including extensions thereof):
(i)    In the event a Participant dies or becomes Disabled, the restrictions on
his or her Restricted Stock or Restricted Stock Units shall lapse and the shares
of Stock shall be delivered on the July 1 or the December 31 next succeeding the
date in which the Participant dies or becomes Disabled.
(ii)    If, prior to reaching age 65, a Participant has a voluntary Termination
of Employment, such Participant shall forfeit his or her Restricted Stock and
his or her Restricted Stock Units.
(iii)    If, prior to reaching age 65, a Participant has an involuntary
Termination of Employment, such Participant shall forfeit his or her Restricted
Stock and Restricted Stock Units, but shall be entitled to receive in lieu
thereof, on the date that is six (6) months following such Termination of
Employment, a cash payment equal to his or her Salary Reduction related to such
forfeited Restricted Stock or Restricted Stock Units, together with interest
thereon at a rate equal to the market yield on U.S. Treasury securities, at
1-year constant maturity, in effect at the time of the issuance of the
Restricted Stock or Restricted Stock Unit Award.
(iv)    If a Participant has an involuntary Termination of Employment for Cause,
he or she shall forfeit his or her Restricted Stock and Restricted Stock Units,
and no cash payment shall be made in respect thereto or in lieu thereof.
(v)    If a Participant has a Termination of Employment on or after reaching age
65, he or she shall receive his or her Restricted Stock, or shares of Stock for
his or her Restricted Stock Units, upon expiration of the Restricted Period.






7



--------------------------------------------------------------------------------




(h)    Notwithstanding any other provision contained in the Plan, in case any
Event of Acceleration occurs, the Restricted Period applicable to any Restricted
Stock Award or Restricted Stock Unit Award shall be deemed to have expired and
lapsed.
SECTION 6.     Administration.
(a)    The Plan shall be administered by the Committee. The Committee may
delegate its duty or any portion thereof to a named person and may from time to
time revoke such authority and delegate it to another person.
(b)    The Committee shall have the power and authority to grant Restricted
Stock and Restricted Stock Unit Awards to Participants, pursuant to the terms of
the Plan, and to make all determinations necessary for the administration of the
Plan. In particular, the Committee shall have the authority:
(i)    to select those employees of the Company and its Subsidiaries who are
Eligible Employees;
(ii)    to determine whether and to what extent Restricted Stock or Restricted
Stock Unit Awards shall be granted to Participants hereunder;
(iii)    to determine the number of shares of Stock to be covered by each such
award granted hereunder;
(iv)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Restricted Stock
or Restricted Stock Units;
(vi)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable;
(vii)    to interpret the terms and provisions of the Plan and any award issued
under the Plan; and
(viii)    to otherwise supervise the administration of the Plan.
(c)    All decisions made by the Committee pursuant to the provisions of the
Plan shall be final and binding on all persons, including the Company and the
Participants.
SECTION 7.     Adjustments upon a Change in Common Stock.
In the event of any change in the outstanding Stock of the Company by reason of
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares or other similar event if such
change equitably requires an adjustment in






8



--------------------------------------------------------------------------------




the number or kind of shares that may be issued under the Plan pursuant to
Section 5(a), such adjustment shall be made by the Committee and shall be
conclusive and binding for all purposes of the Plan.
SECTION 8.     Amendment and Termination.
The Plan may be amended or terminated at any time and from time to time by the
Board, but no amendment which increases the aggregate number of shares of Stock
which may be issued pursuant to the Plan (except as provided in Section 7) shall
be effective unless and until the same is approved by the shareholders of the
Company. Neither an amendment to the Plan nor the termination of the Plan shall
adversely affect any right of any Participant with respect to any Restricted
Stock Award or Restricted Stock Unit Award theretofore made without such
Participant's written consent.
SECTION 9.     General Provisions.
(a)    All certificates for shares issued pursuant to Restricted Stock awards
may include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for shares of Stock delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate references to such restrictions.
(b)    Nothing contained in the Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.
(c)    The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary any right to continued employment with the Company or
a Subsidiary, as the case may be, nor shall it interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of any of its
employees at any time.
(d)    No member of the Board or the Committee, nor any officer or employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.
(e)    A Participant's rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of a Participant's death) including, but not by
way of limitation, execution, levy,






9



--------------------------------------------------------------------------------




garnishment, attachment, pledge, bankruptcy or in any other manner and no such
right or interest of any Participant in the Plan shall be subject to any
obligation or liability of such Participant.
(f)    The Company and its Subsidiaries shall have the right to deduct from any
payment made under the Plan any federal, state or local income or other taxes
required by law to be withheld with respect to such payment. It shall be a
condition to the obligation of the Company to issue Stock upon the lapse of
restrictions on Restricted Stock or at the end of the Restricted Period for
shares distributable for Restricted Stock Units that the Participant pay to the
Company, upon its demand, such amount as may be requested by the Company for the
purpose of satisfying any liability to withhold federal, state or local income
or other taxes. If the amount requested is not paid, the Company may refuse to
issue shares. Unless the Committee shall in its sole discretion determine
otherwise, payment for taxes required to be withheld may be made in whole or in
part by an election by a Participant, in accordance with rules adopted by the
Committee from time to time to have the Company withhold Stock otherwise
issuable pursuant to the Plan having a fair market value equal to such tax
liability.
(g)    The distribution of cash or Stock following the Restricted Period may not
be accelerated, including upon termination of the Plan, if such acceleration
would cause the distribution to become subject to tax under Code section 409A.
SECTION 10.     Effective Date of Plan.
(a)    The Plan was originally adopted by the Board on April 18, 1996 and
approved by the Company’s shareholders at the annual meeting held on
September 10, 1996.
(b)    The Plan, as amended and restated by this written Plan document, is
effective January 1, 2009, unless otherwise provided herein.










10

